Filed by Firstbank Corporation Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: Firstbank Corporation Commission File No.: 000-14209 Date: August 15, 2013 Explanatory Note: Beginning on or about August 15, 2013, the following letter was made available to customers of Keystone Community Bank. August 15, 2013 An Important Announcement for Keystone Community Bank Customers…… I am pleased to announce the merger of Firstbank Corporation (the parent company of Keystone) and Mercantile Bank Corporation. The new bank will be the third largest Michigan-based bank, with 53 branches state-wide and almost $3 billion in total assets. Both banks share a very similar corporate culture. Like Keystone, Mercantile Bank emphasizes providing excellent customer service and building strong client relationships. Both banks have solid, knowledgeable management teams that are fully committed to the success of the new company. We believe this merger will strengthen our competitive position throughout the region, helping us to better serve our customers and increase the breadth of our banking product portfolio. We anticipate receiving all shareholder and regulatory approvals for the merger this fall, and the merger process to be completed by the end of this year. From an executive management perspective, there will be few, if any, management changes. I will continue serving as President here in Kalamazoo, and Mike Price, the current Mercantile CEO will serve as President and CEO of the new company. We have enjoyed working with Mike to bring this merger together, and I look forward to working with him to finalize the merger and deliver future success. These are complementary organizations, with no overlap of service area, so no branch closures are planned as part of this merger. We expect that our branches and employees will all remain intact with access to expanded products and services, especially online and electronic services including payroll and treasury management. We also expect that no changes will be required regarding checks and account numbers as a result of this merger. Additionally, we are taking measures, including the creation of merger integration teams, to ensure that our customers have a very positive experience throughout the transition. Of note for those of you that hold shares in Firstbank Corporation, you will receive shares in the new Mercantile Bank Corporation once the merger is completed. We are sure that many of you have questions. We will continue to disseminate information about the merger and you can check the investor relations section of our website ( www.keystonebank.com ) for news in the days and weeks ahead. I want to reiterate that we believe that this merger-of-equals is a terrific opportunity to create a powerhouse Michigan bank with unparalleled resources and built on a tradition of customer service. Sincerely, Tom Schlueter President and CEO Important Information for Investors Communications in this letter release do not constitute an offer to sell or the solicitation of an offer to buy any securities or a solicitation of any vote or approval. The proposed merger and issuance of Mercantile common stock in connection with the proposed merger will be submitted to Mercantile’s shareholders for their consideration, and the proposed merger will be submitted to Firstbank’s shareholders for their consideration. Mercantile will file with the Securities and Exchange Commission (“SEC”) a registration statement on Form S-4 that will include a joint proxy statement to be used by Mercantile and Firstbank to solicit the required approval of their respective shareholders in connection with the proposed merger and will constitute a prospectus of Mercantile. Mercantile and Firstbank may also file other documents with the SEC concerning the proposed merger. INVESTORS AND SECURITY HOLDERS OF MERCANTILE AND FIRSTBANK ARE URGED TO READ THE JOINT PROXY STATEMENT AND PROSPECTUS REGARDING THE PROPOSED MERGER AND OTHER RELEVANT DOCUMENTS THAT WILL BE FILED WITH THE SEC CAREFULLY AND IN THEIR ENTIRETY WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE PROPOSED MERGER. Investors and security holders may obtain a free copy of the joint proxy statement and prospectus and other documents containing important information about Mercantile and Firstbank, once such documents are filed with the SEC, through the website maintained by the SEC at www.sec.gov . Copies of the documents filed with the SEC by Mercantile will be available free of charge on Mercantile’s website at www.mercbank.com under the tab “Investor Relations.” or by contacting Charles Christmas, Chief Financial Officer, at 616-726-1202. Copies of documents filed with the SEC by Firstbank will be available free of charge on Firstbank’s website at www.firstbankmi.com under the tab “Investor Relations.” or by contacting Samuel Stone, Executive Vice President and Chief Financial Officer at (989) 466-7325. Participants in the Transaction Mercantile, Firstbank and certain of their respective directors and executive officers may be deemed to be participants in the solicitation of proxies from the shareholders of Mercantile and Firstbank in connection with the proposed transaction. Information about the directors and executive officers of Mercantile is set forth in its proxy statement for its 2013 annual meeting of shareholders, which was filed with the SEC on March 15, 2013. Information about the directors and executive officers of Firstbank is set forth in its proxy statement for its 2013 annual meeting of shareholders, which was filed with the SEC on March 15, 2013. These documents can be obtained free of charge from the sources indicated above. Other information regarding the participants in the proxy solicitation and a description of their direct and indirect interests, by security holdings or otherwise, will be contained in the joint proxy statement and prospectus and other relevant materials to be filed with the SEC when they become available. Forward-Looking Statements This letter contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Reform Act of 1995) that are based on current expectations that involve a number of risks and uncertainties. These forward looking statements are subject to a number of factors and uncertainties which could cause Mercantile, Firstbank, or the combined company’s actual results and experience to differ from the anticipated results and expectations expressed in such forward looking statements. Forward looking statements speak only as of the date they are made and neither Mercantile nor Firstbank assumes any duty to update forward looking statements. These forward-looking statements include, but are not limited to, statements about (i) the expected benefits of the transaction between Mercantile and Firstbank, including future financial and operating results, accretion and earn-back, cost savings, enhanced revenues, long term growth, and the expected market position of the combined company that may be realized from the transaction, and (ii) Mercantile and Firstbank’s plans, objectives, expectations and intentions and other statements contained in this press release that are not historical facts. Other statements identified by words such as “expects,” “anticipates,” “opportunity,” “potential,” “future,” “will,” or words of similar meaning generally are intended to identify forward-looking statements. These statements are based upon the current beliefs and expectations of Mercantile’s and Firstbank’s management and are inherently subject to significant business, economic and competitive risks and uncertainties, many of which are beyond their respective control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. Actual results may differ materially from those indicated or implied in the forward-looking statements. Although Mercantile and Firstbank have signed an agreement, there is no assurance that they will complete the proposed merger. The merger agreement will terminate if the companies do not receive the necessary approval of shareholders and government approvals, or if any conditions to closing are not satisfied. There is no assurance that the due diligence process would identify all risks associated with the transaction. Additional information concerning risks is contained in Mercantile’s and Firstbank’s most recently filed Annual Reports on Form 10-K, subsequent Quarterly Reports on Form 10-Q, recent Current Reports on Form 8-K and other SEC filings.
